Case 3:19-cv-07669-WHO D

 

 

PoC Plan

 

 
Case 3:19-cv-07669-WHO Document 91-6

THINAIRCONFIDENTIAL

Table of Contents

A. EXECUTIVE SUMMARY
A.1 THINAIR POC TEAM MEMBERS
A.2. COMPANYNAME TEAM MEMBERS
A.3_ BUSINESS DRIVERS
AA POC PROJECT GOALS AND KEY QUESTIONS
A.5 POC PROJECT TIMELINE

B. POC TECHNICAL DETAILS
B.1 POC ARCHITECTURE
B.2 POC SETUP
B.3 SYSTEM REQUIREMENTS

C. POC TEST CASES
C.1 POC PROJECT GOAL #1:
C.2 POC PROJECT GOAL #2:
€.3 POC PROJECT GOAL #3:
C.4. POC RESULTS

D. POC TEST CASES — PHOTO DOCUMENTATION
D.1 POC PROJECT GOAL #1:
D.2 POC PROJECT GOAL #2:
D.3 POC PROJECT GOAL #3:

E. DATA VISIBILITY RISK ASSESSMENT
E.1 DEVICES IDENTIFIED FOR THE DATA VISIBILITY RISK ASSESSMENT.
E.2 ADDITIONAL FIELDS TO BE INCLUDED IN RISK ASSESSMENT

F. ADDITIONAL INFORMATION

Filed 09/16/21 Page 2 of 10

coon OW vu N uous BP BwWwWwww WwW

co oo 00

wo

 

CustomerName PoC Proposal

A. Executive Summary
Case 3:19-cv-07669-WHO Document 91-6 Filed 09/16/21 Page 3 of 10

THINAIRCONFIDENTIAL

ThinAir solution is designed to monitor file system activity providing full visibility and real
time alerting of suspicious activity.

The requirement provided by CustomerName included monitoring filesystem activity
related to unauthorized file upload and download.

A.1 ThinAir PoC Team Members

e Regional Sales Manager

e Sales Engineer

A.2. CompanyName Team Members
e Executive Sponsor

e Technical Lead

A.3 Business Drivers

Why is this an urgent initiative? What are the potential financial savings associated with
implementing ThinAir? Any particular risk the organization is trying to mitigate?

e Business Driver #1:
e Business Driver #2:

e Business Driver. #3:

A.4 PoC Project Goals and Key Questions

This section defines the purpose, goals, objective and scope of Proof of Concept project.
e PoC Project Goal #1:
e PoC Project Goal #2:
e PoC Project Goal. #3:

A.5 PoC Project Timeline

e Proof of Concept Scoping Meeting:
e Week 1 Training / Initial Onboarding:
Case 3:19-cv-07669-WHO Document 91-6 Filed 09/16/21 Page 4 of 10

THINAIRCONFIDENTIAL

e = Week 2 - Use Case Walkthrough

e Week 2 - Data Visibility Risk Assessment Deployment:
e Week 3 - Summary of Data Visibility Risk Assessment:
e Week 4 - Results Presentation:

Note: ThinAir Standard Proof of Concept lasts 30 days. Weekly meeting will be
scheduled during this period.

B. PoC Technical Details
B.1 PoC Architecture

ThinAir’s architecture consists of the following elements:

 

>» Endpoint sensor - silent module installed on Windows and Mac devices
throughout the environment. Sensors index local files to provide deep visibility
into the content stored on devices as well as track all interactions with data on
disk.

>» Cloud-based infrastructure - sensors stream meta-data to the cloud-based
infrastructure. Infrastructure is maintained by ThinAir in AWS.

>» Web Console - allows Security Analysts to perform real-time searches and
investigations as well as setup reports and alerts.

> Integrations - Optional API-level integrations allow a variety of tools (e.g.
SIEM, UEBA) to query ThinAir alerts.

[ * lh

Cloud-based .
*,
Console ve: 4 A i

Windows & Mac Sensors
Figure 1. ThinAir Architecture

B.2 PoC setup

Login — console.thinair.com
Case 3:19-cv-07669-WHO Document 91-6 Filed 09/16/21 Page 5 of 10

THINAIRCONFIDENTIAL

Platform: PC, MAC
Installer: PC, MAC

Number of PoC Devices:

B.3 System Requirements

Hardware Requirements
RAM: 2 GB
Hard Disk: 1 GB

Processor: 1 GHz or 64-bit processor

Supported Operating System
Windows

Windows 10 (x64)

Windows 8.1 (x64)

Windows 8 (x64)

Windows 7 (x64)

Mac

Sierra (10.12)

El] Capitan (10.11)
Yosemite (10.10)

Admin Console Supported Browser
Chrome 23+

Safari 8+

Firefox 21+

Edge 13+

IE 11+
Case 3:19-cv-07669-WHO Document 91-6 Filed 09/16/21 Page 6 of 10

THINAIRCONFIDENTIAL

Java Version

64 bit java must be the only version of java installed

 

C. PoC Test Cases
C.1 PoC Project Goal #1:

e Test Scenario #1:

e Success Criteria:

C.2 PoC Project Goal #2:

e Test Scenario #2:

e Success Criteria:

C.3 PoC Project Goal #3:

e Test Scenario #3:

e Success Criteria:

C.4. PoC Results
Case 3:19-cv-07669-WHO Document 91-6 Filed 09/16/21 Page 7 of 10

THINAIRCONFIDENTIAL

 

Test Case

Results

Explanation

 

Scenario I

ThinAir has succeeded in
executing PoC scenario
goal #1 and passed
customer’s expectation.

 

Scenario II

ThinAir has succeeded in
executing PoC scenario
goal #2 and passed
customer’s expectation.

 

 

Scenario III

 

 

 

ThinAir has succeeded in
executing PoC scenario
goal #3 and passed
customer’s expectation.

 

 

D. PoC Test Cases — Photo Documentation

D.1 PoC Project Goal #1:

e Test Scenario #1:

D.2 PoC Project Goal #2:

e Test Scenario #2:

D.3 PoC Project Goal #3:

e Test Scenario #3:

 

E. Data Visibility Risk Assessment

E.1 Devices identified for the data visibility risk assessment.

 
Case 3:19-cv-07669-WHO Document 91-6 Filed 09/16/21 Page 8 of 10

THINAIRCONFIDENTIAL

E.2 Additional fields to be included in risk assessment

e Additional field #1
e Additional field #2
e Additional field #3
Case 3:19-cv-07669-WHO Document 91-6 Filed 09/16/21 Page 9 of 10

THINAIRCONFIDENTIAL

 

F. Additional Information

Things to Know and Current Limitations
Folders being monitored

ThinAir monitors and indexes all files in the pre-defined set of paths on Mac and
Windows machines. Those paths can be reviewed by going to the Setting->Paths-
>Windows | Mac in the ThinAir Console. ThinAir can add any additional paths into the
list per your request and will be enabling the ability to control the list shortly.

‘Uploaded’ metadata

When uploading files through a web browser using Browse button, all files in the viewed
folder get “uploaded” metadata association with the currently open browser tab.

On Windows we currently support Chrome, IE and Firefox for “uploaded” metadata
collection.

On Mac we currently support Chrome and Safari for “uploaded” metadata collection.
‘Downloaded’ metadata

On Windows we currently support Chrome and IE for “downloaded” metadata collection.
Initial indexing

Initial complete indexing of an endpoint will take a few hours or longer (depending on
the amount of data). All searches, with an exception of file hash, file tag and content
search will work immediately even prior to the completion of the initial indexing. After the
initial indexing is complete, it will be automatically kept up to date in near real-time as
files are added or edited.

AV compatibility

Some anti-virus products may interfere with the ThinAir sensor installation. We are
currently working with AV vendors to whitelist ThinAir installer. Meanwhile, you may
need to disable AV in order to complete the installation and re-enable it immediately
after.

Sensor installation

After ThinAir sensor for Mac installation is complete, the sensor starts automatically.
There is no need to restart the machine or start anything manually. Installation on
Windows currently requires a reboot and sensor starts automatically after the reboot.

Deployment

Deployment can be done via Active Directory or any other fleet management tool.
Case 3:19-cv-07669-WHO Document 91-6 Filed 09/16/21 Page 10 of 10

THINAIRCONFIDENTIAL

10
